Exhibit 10.1



CONSULTING SERVICES AGREEMENT




This Consulting Services Agreement ("Agreement") is effective the 1st day of
July, 2016 between Thomas D. O'Malley ("Consultant") and PBF Investments LLC
("Company") in accordance with the following terms and conditions.


1.            Services.  Consultant shall perform consulting services
("Services") related to executive consultation with respect to strategic,
operational, business and financial matters and any Services incident to any of
the above and any other Service reasonably required or requested by the Company
from time to time during the term of this Agreement and reasonably agreed to by
Consultant; provided, however, that in no event will the Company require, nor
will Consultant perform, a level of services during the term of this Agreement
that would result in the Company not being treated as experiencing a "separation
from service" (within the meaning of Section 409A of the Internal Revenue Code
of 1986, as amended) on June 30, 2016.  Consultant will report to the Company's
Chief Executive Officer.  The schedule of the performance of the Services shall
be as reasonably agreed by Consultant and the Company.  The Company shall
maintain its W. Palm Beach, FL office and the services of current office
manager, Narda Rivera, for use by Consultant through May 2019.


2.            Fees.  Consultant's compensation for the Services shall be
$1,000,000 annually, payable without regard to actual time spent by Consultant
on Company matters.  Such compensation is inclusive of all taxes, wages, costs
of any type and profit that are incidental to Consultant's performance of the
Services unless applicable law specifically provides for direct payment by the
Company.  Consultant shall be reimbursed for direct out of pocket costs, without
markup, that are incurred to third party vendors for goods and services
necessary for Consultant to perform the Services.  Consultant shall be
reimbursed for direct out of pocket costs, without markup, for airfare while
traveling for the Company.  Reimbursement for air travel shall be at first class
rates for US domestic and international travel.  Consultant shall be reimbursed
for all other reasonable and customary travel expenses actually incurred in the
performance of the Services for the Company.  In the event Consultant uses his
private aircraft, the Company will pay an amount equivalent to the fees above.


3.            Term.  This Agreement shall be in effect from July 1, 2016 to
December 31, 2018.


4.            Billing.  During the performance of the Services, Consultant shall
be paid quarterly in arrears, and shall submit a statement for fees and expenses
incurred hereunder for Services performed during the quarter to the Company at
the following address: PBF Holding Company LLC, 1 Sylvan Way, 2nd floor,
Parsippany, NJ 07054-3887, Attention: CEO.  The statement shall refer to this
Agreement, describe the services performed and the time incurred and shall
include a copy of receipted vendors' invoices or other supporting detail for
authorized reimbursable charges, if any.  The Company shall pay the amount due
which is not in dispute within thirty (30) days of receipt of the statement and
supporting documents.


5.            Confidential Information.  During the performance of work under
this Agreement, it may be necessary for the Company to make available to
Consultant confidential information.  Consultant agrees to use all such
information solely for the performance of work under this Agreement and to hold
all such information in confidence and not to disclose same to any third party
without the prior written consent of the Company.  Likewise, Consultant agrees
that all information developed in connection with the work under this Agreement
shall be used solely for the performance of work under this Agreement and shall
be held in confidence and not disclosed to any third party without the prior
written consent of the Company.  Consultant agrees to sign a separate
Confidentiality Agreement(s) with the Company if reasonably requested related to
the Services.


6.            Limitation of Liability.  The Company shall waive any claim
against Consultant, his heirs, successors and representatives, from and against
any and all loss, damage, injury, liability and claims thereof (including for
injury to or death of an employee of the Company) or for loss of or damage to
the Company's property, resulting from Consultant's performance of this
Agreement, whether or not Consultant was or is claimed to be concurrently or
contributorily negligent, and regardless of whether liability without fault is
imposed or sought to be imposed on the Company.  Consultant shall waive any
claim against the Company, its parent, subsidiaries and affiliates and the
agents and employees of any of them, from and against any and all loss, damage,
injury, liability and claims thereof for injury to or death of Consultant
(including an employee of Consultant) or for loss of or damage to Consultant's
property, resulting from the Company's performance of this Agreement, whether or
not the Company was or is claimed to be concurrently or contributorily
negligent, and regardless of whether liability without fault is imposed or
sought to be imposed on the Consultant.  To the extent permitted by applicable
law, any statutory remedies inconsistent with these terms are waived by the
Company and Consultant.  Neither the Company nor Consultant, nor their
respective officers, directors, employees, consultants, or agents, shall be
liable hereunder to the other in any action or claim for consequential,
punitive, or special damages including, but not limited to loss of profit, loss
of use, and loss of revenue.  To the extent permitted by applicable law, any
statutory remedies inconsistent with these terms are waived by the Company and
Consultant.


7.            Independent Contractor.  In performance of this Agreement,
Consultant is an independent contractor and nothing in this Agreement or any
other communication on this subject shall in any way imply that Consultant is an
employee, agent, or representative of the Company.  Consultant is not authorized
to make decisions for the Company or bind the Company or any of its affiliates. 
Although the Company will specify the general nature of the Services and the
goals to be met, the details of performing the Services and meeting the goals
shall be determined by Consultant in Consultant's sole discretion.  The Company
shall have the right to inspect and observe the performance of Services at all
reasonable times.  As a result of this Agreement, Consultant will not be
eligible to participate in any employee benefit plans or programs which the
Company maintains or to which the Company makes contributions.  As a result of
this Agreement, Consultant will not be entitled to any benefits from any
employee benefit plans which the Company maintains.  No Social Security nor
unemployment insurance taxes are payable by the Company on behalf of Consultant
under this Agreement.  Consultant agrees to pay on a timely basis all taxes due
in respect to payments under this Agreement.  This section shall survive the
expiration, termination, or cancellation of this Agreement.


8.            Non-Compete.  Consultant agrees that the Non-Compete Period
provided for in Consultant's prior Third Amended and Restated Employment
Agreement dated September 8, 2015 with PBF Investments LLC shall be extended to
continue through the term of this Agreement and for a period of 30 days from the
termination of this Agreement.


9.            Miscellaneous.


(a)             This Agreement shall be governed by the laws of the state of New
York, without regard to conflicts of law principles thereof.


(b)             This Agreement constitutes the entire agreement of the parties
concerning the Services and may only be amended by a writing signed by both
parties.


(c)             If any provision hereof is found to be illegal, invalid, or
unenforceable for any reason, such finding shall not affect the other provisions
hereof.


(d)             The waiver by one party of any breach or default hereunder by
the other party shall not operate or be construed as a waiver by that party of
any other or subsequent breach or default.


(e)            This Agreement may be assigned by Consultant to an entity solely
owned by him upon notice to the Company and without the prior written consent of
the Company.  Upon such assignment, all payments hereunder shall be made to such
entity.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on
their behalf by their respective duly authorized representatives as set forth
below.




Consultant
Company
       
By:
/s/ Thomas D. O'Malley                                 
By:
/s/ Thomas Nimbley                                              
 
Thomas D. O'Malley
 
Name:
Thomas J. Nimbley
     
Title:
Chief Executive Officer


